ACCEPTED
                                                                                         01-14-953-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  1/23/2015 4:53:13 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK
                              NO. 01-14-00953-CV


                                                                      FILED IN
                                                               1st COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                       IN THE COURT OF APPEALS                 1/23/2015 4:53:13 PM
                    FOR THE FIRST DISTRICT OF TEXAS
                                                               CHRISTOPHER A. PRINE
                              AT HOUSTON                               Clerk




                           Bobbie Tremain vs. Jay Oates



               On Notice of Appeal by Bobbie Tremain, Appellant
Cause No. 2014-06315 from the 333rdJudicial District Court of Harris County, Texas
              The Honorable Judge Joseph J. Halbach Jr. Presiding




    NOTICE OF ATTORNEY APPEARANCE FOR JAY OATES, APPELLEE



                                     THE LEWIS LAW FIRM

                                     Clint W. Lewis
                                     TBA No. 12275250
                                     8445 Gladys Ave.
                                     Beaumont, Texas 77706
                                     (409) 899-5600 - telephone
                                     (409) 899-5682 - facsimile
                                     E-mail: lewislawvers(daol.com
                                                          -


                                     ATTORNEY FOR DEFENDANT
                                     JAY OATES
                              NO. 01-14-00953-CV




                       IN THE COURT OF APPEALS
                    FOR THE FIRST DISTRICT OF TEXAS
                              AT HOUSTON



                           Bobbie Tremain vs. Jay Oates



               On Notice of Appeal by Bobbie Tremain, Appellant
Cause No. 2014-06315 from the 333rdJudicial District Court of Harris County, Texas
              The Honorable Judge Joseph J. Halbach Jr. Presiding




    NOTICE OF ATTORNEY APPEAFUNCE FOR JAY OATES, APPELLEE



                                     THE LEWIS LAW FIRM

                                     Clint W. Lewis
                                     TBA No. 12275250
                                     8445 Gladys Ave.
                                     Beaumont, Texas 77706
                                     (409) 899-5600 - telephone
                                     (409) 899-5682 - facsimile
                                     E-mail: lewislaw~ers@,aol.coin

                                     ATTORNEY .FOR DEFENDANT
                                     JAY OATES
        NOTICE OF ATTORNEY APPEARANCE FOR JAY OATES, APPELLEE

TO THE HONORABLE JUSTICES OF SAID COURT:

       COMES NOW, AppelleeIDefendant,Jay Oates, and files this Notice of Attorney Appearance

indicating that Clint W. Lewis is a counsel of record in connection with this appellate action.

                                              Respectfully submitted,

                                              THE LEWIS LAW FIRM
                                              8445 Gladys Ave.
                                              Beaumont, Texas 77706
                                              (409) 899-5600 telephone



                                              By:
                                                      Clint W. Lewis
                                                      TBA No. 12275250
                                                      E-mail: lewislawvers@aol.coin



                                 CERTIFICATE OF SERVICE

       This is to certifl that a true and correct copy of the foregoing instrument has been delivered
in compliance with Tex. R. Civ. P. 21 & 21a, via certified mail, return receipt requested, andlor by
facsimile to attorney for PlaintiffIAppellant, S. Scott West, The West Law Firm, 1600 Hwy 6, Ste
450, Sugar Land, Texas 77478, and attorney for Defendant, Nadia Vredevelt, Law Office of David
Black, 1221 Lamar, Ste 900, Houston, Texas 77010, onll)s the 231dday of January, 2015.